          Case 5:20-cv-01148-C Document 11 Filed 12/29/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

HERITAGE RESOURCES - NONOP,                      )
LLC,                                             )
                                                 )
       Plaintiff/Counterclaim Defendant          )
                                                 )
                                                 )
vs.                                              )      Case No. CIV-20-1148-C
                                                 )
MARATHON OIL COMPANY,                            )
                                                 )
       Defendant/Counterclaimant                 )

      AGREED ORDER REGARDING PLAINTIFF’S MOTION TO REMAND

       Before the Court is Plaintiff’s Motion to Remand (Doc. No. 9). Plaintiff filed this

Motion on December 23, 2020, asserting that diversity jurisdiction does not exist.

Subsequent to the filing of the Motion, counsel for defendant notified counsel for plaintiff

that defendant does not oppose remand to state court. Plaintiff immediately filed a Notice

with the Court advising of the same. (Doc. No. 10).

       Accordingly, Plaintiff’s unopposed Motion to Remand is GRANTED. This action

is REMANDED to the District Court of Canadian County, State of Oklahoma, pursuant

to 28 U.S.C. § 1447(c). Each party is to bear its own costs, fees, and expenses related to

proceedings in this Court.

       IT IS SO ORDERED this 29th day of December 2020.
          Case 5:20-cv-01148-C Document 11 Filed 12/29/20 Page 2 of 2




APPROVED AS TO FORM:


/s/ Eric L. Combs
Eric L. Combs, OBA No. 31024
Will T. Jordan, OBA No. 31919
LYTLE SOULÉ & FELTY, P.C.
119 N. Robinson, Suite 1200
Oklahoma City, OK 73102
Tel: (405) 235-7471
Fax: (405) 232-3852
combs@lytlesoule.com

ATTORNEYS FOR PLAINTIFF




/s/ L. Vance Brown
(Signed w/ Permission to Filing Attorney)
L. Vance Brown, OBA No. 10743
Elisabeth D. Brown, OBA No. 30503
Amy C. Patrick, OBA No. 33583
ELIAS, BOOKS, BROWN & NELSON, P.C.
Two Leadership Square
211 N. Robinson, Suite 1300
Oklahoma City, OK 73102
Telephone: 405-232-3722
Facsimile: 405-232-3756
Email: vbrown@eliasbooks.com
         ebrown@eliasbooks.com
         jbomhoff@eliasbooks.com



ATTORNEYS FOR DEFENDANT
MARATHON OIL COMPANY




                                      Page 2 of 2
